Name: 84/73/EEC: Commission Decision of 21 December 1983 instituting on the island of Lesbos, prefecture of Lesbos, Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: regions and regional policy;  EU finance;  regions of EU Member States
 Date Published: 1984-02-15

 Avis juridique important|31984D007384/73/EEC: Commission Decision of 21 December 1983 instituting on the island of Lesbos, prefecture of Lesbos, Greece, a pilot action in preparation for the integrated Mediterranean programmes (Only the Greek text is authentic) Official Journal L 044 , 15/02/1984 P. 0018 - 0022+++++COMMISSION DECISION OF 21 DECEMBER 1983 INSTITUTING ON THE ISLAND OF LESBOS , PREFECTURE OF LESBOS , GREECE , A PILOT ACTION IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ( ONLY THE GREEK TEXT IS AUTHENTIC ) ( 84/73/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , WHEREAS IT IS INTENDED THAT INTEGRATED MEDITERRANEAN PROGRAMMES SHOULD BE INTRODUCED ; WHEREAS PILOT ACTIONS ARE NECESSARY TO TEST THE METHODS FOR IMPLEMENTING AS SOON AS POSSIBLE AFTER THEIR ADOPTION ; WHEREAS THE PILOT ACTIONS CONSTITUTE A COHERENT SET OF OPERATIONS THAT ARE COMPATIBLE WITH EACH OTHER AND WITH THE REGIONAL DEVELOPMENT PROGRAMMES ; WHEREAS THEY HAVE INTRINSIC MERITS IN THE CONTEXT OF THE COMMUNITY'S POLICIES ; WHEREAS EACH PILOT ACTION IS ON A SMALLER SCALE THAN THE OPERATIONAL PLAN OF CAMPAIGN FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES ; WHEREAS THE PILOT ACTION IN QUESTION CONCERNS AN AREA WHICH EXHIBITS DEVELOPMENT PROBLEMS TYPICAL OF THOSE WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE INTENDED TO RESOLVE ; WHEREAS , IN ORDER TO ENSURE ITS EFFECTIVENESS , THE PILOT ACTION IN QUESTION WILL BE CARRIED OUT IN SUCCESSIVE STAGES WITH THE AGREEMENT OF THE NATIONAL AUTHORITIES OF THE MEMBER STATE CONCERNED AND IN CLOSE COOPERATION WITH THE REGIONAL AND LOCAL AUTHORITIES CONCERNED ; WHEREAS , IN GRANTING ASSISTANCE , THE COMMUNITY OUGHT TO TAKE ACCOUNT OF THE EXPERIENCE OBTAINED IN THE EARLIER STAGES , HAS ADOPTED THIS DECISION : ARTICLE 1 A PILOT ACTION IS HEREBY INSTITUTED ON THE ISLAND OF LESBOS , GREECE , PREFECTURE OF LESBOS , PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . THIS PILOT ACTION IS DESCRIBED IN ANNEX 1 . ARTICLE 2 THE IMPLEMENTATION OF THE PILOT ACTION SHALL BE REVIEWED AT REGULAR INTERVALS BY THE COMMISSION IN CONSULTATION WITH THE MEMBER STATE CONCERNED SO THAT IT MAY BE DECIDED WHETHER AND IN WHICH RESPECTS THE ITEMS SET OUT IN ANNEX 1 SHOULD BE MODIFIED . ARTICLE 3 THE PILOT ACTION SHALL BE IMPLEMENTED BY MEANS OF SPECIFIC DECISIONS BY THE COMMISSION ON INDIVIDUAL OPERATIONS FORMING CONSTITUENT PARTS OF THE PILOT ACTION . THE DECISIONS SHALL DESCRIBE THE SUBSTANCE OF THE OPERATIONS , SHALL FIX THE COMMUNITY'S CONTRIBUTION TO THE FINANCING OF EACH OPERATION AND SHALL DEFINE THE PROCEDURES . THE GENERAL CONDITIONS TO BE MET FOR SUCH SPECIFIC DECISIONS TO BE TAKEN ARE SET OUT IN ANNEX 2 . ARTICLE 4 WITHIN THREE MONTHS OF THE COMPLETION OF ALL THE OPERATIONS UNDER THE PILOT ACTION , THE MEMBER STATE CONCERNED SHALL TRANSMIT TO THE COMMISSION A REPORT IN FIVE COPIES ON THE LESSONS TO BE DRAWN FROM THE PILOT ACTION AS A WHOLE FOR THE IMPLEMENTATION OF THE INTEGRATED MEDITERRANEAN PROGRAMMES . ARTICLE 5 THE ASSISTANCE THAT THE COMMISSION DECIDES UPON FOR THE PILOT ACTION SHALL NOT BIND THE COMMUNITY AS REGARDS THE FINAL SELECTION OF THE AREAS IN WHICH THE INTEGRATED MEDITERRANEAN PROGRAMMES ARE TO BE CARRIED OUT . ARTICLE 6 THIS DECISION IS ADDRESSED TO THE HELLENIC REPUBLIC . DONE AT BRUSSELS , 21 DECEMBER 1983 . FOR THE COMMISSION LORENZO NATALI VICE-PRESIDENT ANNEX 1 PREPARATORY PILOT ACTION IN AN AGRICULTURAL AREA OF THE ISLAND OF LESBOS PREFECTURE OF LESBOS , GREECE 1 . TITLE PILOT ACTION IN AN AGRICULTURAL PART OF THE ISLAND OF LESBOS IN PREPARATION FOR THE INTEGRATED MEDITERRANEAN PROGRAMMES . 2 . GENERAL PURPOSE THE MAIN OBJECTIVES OF THIS PILOT ACTION ARE TO - IMPROVE THE CONDITIONS OF AGRICULTURAL PRODUCTION , WHICH IS ACCOUNTED FOR ALMOST ENTIRELY BY OLIVE GROWING AND SHEEP AND GOAT FARMING , AND PROTECT THE ISLAND'S FOREST RESOURCES , - HELP THE FISHERY SECTOR EXPLOIT THE FISHERY RESOURCES OF THE AREA , - DEVELOP THE PROCESSING AND SERVICES SECTOR , BY DEVELOPING SMUS , FARM-BASED INDUSTRIES , CRAFT INDUSTRY AND TOURISM , - DEVELOP GENERAL INFRASTRUCTURES , ESPECIALLY COMMUNICATIONS . A BROAD SPECTRUM OF ACTIVITIES IS PROPOSED , WHICH WILL PROVIDE CORROBORATION OF THE CHOICES MADE , THE COHERENCE OF THE MEASURES AND THE CAPACITY OF NATIONAL AND LOCAL AUTHORITIES AND OTHER BODIES TO IMPLEMENT THEM . 3 . THE AREA COVERED AND ITS GENERAL FEATURES THE PREFECTURE OF LESBOS IS MADE UP BY THE ISLANDS OF LESBOS , LIMNOS AND AYIOS EFSTRATIOS . ITS AREA IS 2 154 KM2 AND THE POPULATION IS 104 620 ( 1981 ) . FROM 1975 TO 1981 THE POPULATION INCREASED BY 8,9 % BUT ITS DENSITY IS STILL LOW ( 49 PER KM2 ) . OF THE PREFECTURE'S AREA , 15,1 % IS MOUNTAIN , 38,1 % HILL AND 46,8 % LOWLAND AND SHORELAND , MUCH AFFECTED BY SPECIAL HANDICAPS ( FRONTIER REGION ) . SOME 39 % OF THE LAND AREA OF LESBOS ITSELF IS CULTIVATED AND , OF THIS AREA , SOME 70 % IS ACCOUNTED FOR BY TREE CROPS , MAINLY OLIVES , WHICH ARE THE MAIN FACTOR IN THE AGRICULTURAL AND GENERAL ECONOMY OF THE ISLAND . SHEEP AND GOAT FARMING ALSO PLAY A MAJOR ROLE IN THE AGRICULTURAL ECONOMY . THE AVERAGE SIZE OF HOLDING IS 3 HA AND HARDLY 8 % OF THE ISLAND'S CULTIVATED LAND IS IRRIGATED . AGRICULTURE AND FISHING EMPLOY 58 % OF THE WORKFORCE ( AS AGAINST 18 % IN THE SECONDARY SECTOR AND 24 % IN THE TERTIARY ) BUT THE PRIMARY SECTOR PROVIDES ONLY 25 % OF THE GROSS DOMESTIC PRODUCT ( SECONDARY SECTOR 20 % , TERTIARY SECTOR 55 % ) . THE PROJECT IS LOCATED IN AN INLAND PART OF THE ISLAND , TO THE SOUTH OF THE ROAD FROM MITILINI TO KALONI ( EPARCHY OF PLOMARI AND A PART OF THE EPARCHY OF MITILINI , BETWEEN THE GULFS OF YERA AND KALONI ) . 4 . OPERATIONS IN THE PERIOD DECEMBER 1983 TO DECEMBER 1985 , THE ACTIVITIES LISTED BELOW ARE TO BE CARRIED OUT : ( A ) AGRICULTURE : - IMPROVEMENT OF THE CONDITIONS OF OLIVE FARMING , THROUGH RESTRUCTURING OF OLIVE GROVES AND PURCHASE OF OLIVE HARVESTING EQUIPMENT , - IMPROVEMENT OF FARM INFRASTRUCTURES , MAINLY RURAL ROADS , - HEALTH PROTECTION FOR SHEEP AND GOAT FLOCKS , - PROCESSING/MARKETING OF FARM PRODUCE ( OLIVE OIL ) , - MONITORING OF FOREST FIRES BY SCOUTS EQUIPPED WITH RADIO ; ( B ) FISHERIES : - STUDY OF THE RESOURCES OF THE SPECIES CHLAMYS ( SCALLOPS ) AND STUDY OF THE TECHNIQUE OF GATHERING SPAWN ; ( C ) SECONDARY SECTOR : - ANALYSIS , PROJECTION AND DRAFTING OF A PLAN FOR THE SECONDARY SECTOR , - SUBSIDIES FOR THE DEVELOPMENT OF SMALL AND MEDIUM-SIZED UNDERTAKINGS , - AIDS FOR SETTING UP JOINT SERVICES ; ( D ) TOURISM : - TOURIST INFRASTRUCTURE , - RENOVATION OF TRADITIONAL-STYLE BUILDINGS , - PROJECTION , ADVERTISING AND COORDINATED MANAGEMENT OF TOURIST FACILITIES ; ( D ) INFRASTRUCTURE : - COMMUNICATIONS INFRASTRUCTURES . 5 . TIMETABLE FROM DECEMBER 1983 TO DECEMBER 1985 . 6 . AUTHORITIES RESPONSIBLE - FOR COORDINATION : THE MINISTRY FOR THE NATIONAL ECONOMY , - FOR IMPLEMENTATION : THE PREFECTURAL AUTHORITIES OF LESBOS , THE EOT ( GREEK TOURIST ORGANIZATION ) AND EOMMEKH ( GREEK ORGANIZATION OF SMALL AND MEDIUM-SIZED UNDERTAKINGS ) . 7 . ESTIMATE OF COMMUNITY ASSISTANCE AND PAYMENTS SCHEDULE FINANCING ESTIMATES : SEE FOLLOWING TABLE ( 1 ) . ( 1 ) 1 ECU = DR 81,3367 . " EXISTING INSTRUMENT " MEANS THE EAGGF GUIDANCE SECTION OR THE ERDF . NB : THE FINANCIAL ESTIMATES IN THE TABLE MAY BE REVISED . PREPARATORY PILOT ACTION ON THE ISLAND OF LESBOS FINANCING ESTIMATES OPERATIONS * PAYMENTS TO BE MADE BY 31 DECEMBER 1984 * PAYMENTS TO BE MADE BY 31 DECEMBER 1985 * TOTAL AT 31 DECEMBER 1985 ( BUDGETARY LINE 550 ) IN 1 000 ECU * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENTS * BUDGETARY LINE 550 * TOTAL COST IN 1 000 ECU * EXISTING INSTRUMENTS * BUDGETARY LINE 550 * * 1 000 ECU * % * 1 000 ECU * % * * 1 000 ECU * % * 1 000 ECU * % A . AGRICULTURE - INFRASTRUCTURES ( ROADS ) * 100 * - * - * 75 * 75 * 400 * 160 ( 1 ) * 40 * 140 * 35 * 215 - OLIVE GROWING RESTRUCTURING * - * - * - * - * - * 600 * - * - * 300 * 50 * 300 - OLIVE HARVESTING EQUIPMENT * - * - * - * - * - * 140 * - * - * 35 * 25 * 35 - LIVESTOCK HEALTH * 10 * - * - * 5 * 50 * 20 * - * - * 10 * 50 * 15 - PROCESSING/MARKETING * - * - * - * - * - * 500 * 250 * 50 * 50 * 10 * 50 - FOREST FIRE SCOUTS * 43 * - * - * 21,5 * 50 * - * - * - * - * - * 21,5 B . FISHERIES - STUDY * 50 * - * - * 37,5 * 75 * - * - * - * - * - * 37,5 C . SECONDARY SECTOR - SECTORAL STUDY * - * - * - * - * - * 150 * 75 * 50 * 75 * 50 * 75 - SECTORAL ANALYSIS * - * - * - * - * - * 100 * 50 * 50 * 20 * 20 * 20 - JOINT SERVICES * 60 * - * - * 42 * 70 * 330 * - * - * 132 * 40 * 174 - INVESTMENT AIDS * - * - * - * - * - * 500 * 250 * 50 * - * - * - D . TOURISM - ADVERTISING * 70 * - * - * 38,5 * 55 * - * - * - * - * - * 38,5 - TOURIST INFRASTRUCTURES * - * - * - * - * - * 800 * 320 * 40 * 280 * 35 * 280 - RENOVATION * - * - * - * - * - * 300 ( 2 ) * - * - * 150 * 50 * 150 E . INFRASTRUCTURES * - * - * - * - * - * 1 000 * 400 * 40 * 350 * 35 * 350 TOTAL * 333 * - * * 219,5 * * 4 840 * 1 625 * * 1 542 * * 1 761,5 ( 1 ) PROVIDED REGULATION ( EEC ) NO 1975/82 IS EXTENDED , WITH 40 % OF THE COST BEING REFUNDED . ( 2 ) PUBLIC EXPENDITURE . ANNEX 2 GENERAL CONDITIONS FOR THE SPECIFIC DECISIONS REFERRED TO IN ARTICLE 3 1 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE ENTIRELY FINANCED OUT OF THE APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES SPECIFIC DECISIONS WITHIN THE MEANING OF ARTICLE 3 MAY BE TAKEN IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 2 . IN RESPECT OF THE OPERATIONS DETAILED IN POINT 7 OF ANNEX 1 FOR WHICH THE COMMUNITY'S ASSISTANCE IS TO BE FINANCED PARTLY OUT OF APPROPRIATIONS UNDER BUDGETARY LINE 5 5 0 OF THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES AND PARTLY OUT OF APPROPRIATIONS FROM COMMUNITY FUNDS OR UNDER COMMUNITY MEASURES ( IN PARTICULAR THE EUROPEAN AGRICULTURAL GUIDANCE AND GUARANTEE FUND , THE EUROPEAN SOCIAL FUND , THE EUROPEAN REGIONAL DEVELOPMENT FUND AND THE COMMON MEASURE FOR THE RESTRUCTURING , MODERNIZATION AND DEVELOPMENT OF FISHERIES AND THE DEVELOPMENT OF AQUACULTURE ) , DECISIONS TO USE THE APPROPRIATIONS ENTERED UNDER BUDGETARY LINE 5 5 0 ARE TO BE TAKEN SEPARATELY AFTER APPROVAL OF EACH OPERATION UNDER THE PROCEDURES LAID DOWN FOR THE FUND OR MEASURE CONCERNED , AND IN ACCORDANCE WITH THE BUDGETARY RESOURCES AVAILABLE . 3 . THE HELLENIC REPUBLIC IS REQUIRED TO GRANT THE NECESSARY PRIORITY TO EACH OPERATION IN ACCORDANCE WITH THE PAYMENTS SCHEDULES SET OUT IN POINT 7 OF ANNEX 1 WHEN SUBMITTING APPLICATIONS FOR COMMUNITY AID FROM THE FUNDS OR UNDER THE MEASURES REFERRED TO IN POINT 2 OF THIS ANNEX .